Citation Nr: 1512423	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-12 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease status post myocardial infarction with angioplasty.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2011 rating decision on appeal granted the Veteran service connection for coronary artery disease, status pos myocardial infarction with angioplasty.  The RO assigned the Veteran a 10 percent rating effective from April 26, 2005.  The Veteran appealed the 10 percent rating assigned.  

The Board notes that the 10 percent rating was based on a January 2011 VA form filled out by a private physician.  The physician noted that in April 2009, diagnostic exercise testing revealed that the Veteran performed at 15.1 METs.  

On his October 2011 notice of disagreement (NOD), the Veteran asserted that his coronary artery disease (CAD) disability caused him fatigue with any physical activity.  He also said that he experiences angina with any activities other than day to day living.  He reported that he could not walk distances, mow his own yard or do the more strenuous household chores that he used to enjoy.  This is an indication that the Veteran's CAD disability has increased in severity since the April 2009 cardiac testing.  The Veteran should be provided a current VA examination to evaluate the current severity of the Veteran's CAD disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board further notes that the record does not indicate that the Veteran has ever had a VA compensation and pension examination of the Veteran's CAD disability for rating purposes. 

The Veteran's updated VA treatment records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records and associate such with the Veteran's claims folder.

2.  Ask the Veteran to provide information and completed authorization release forms for all treatment for his CAD disability that has not already been submitted.  This should include authorization for Hague Internal Medicine (Dr. Cohen) for records of treatment from April 6, 2011 to present, and authorization for Cardiovascular Specialists (Dr. Chough) for records of treatment from February 17, 2011 to present.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, inform the Veteran that he is ultimately responsible for providing the evidence.

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected coronary artery disease.  The claims folder should be made available to the examiner for review before the examination.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

4.  Thereafter, readjudicate the issue on appeal.  If the claim is not granted to the Veteran's satisfaction, issue a supplemental statement of the case (SSOC) to the appellant, and give him an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




